Appeal by the defendant from a judgment of the County Court, Dutchess County (Dolan, J.), rendered October 22, 1999, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s plea of guilty was entered into knowingly, voluntarily, and intelligently, with a full understanding of the consequences (see, People v Lopez, 71 NY2d 662, 665; People v Harris, 61 NY2d 9; People v Nixon, 21 NY2d 338, cert denied sub nom. Robinson v New York, 393 US 1067).
Since the defendant’s claim of ineffective assistance of counsel rests on matters which are dehors the record, it may not be raised by direct appeal from the judgment (see, People v Kinchen, 60 NY2d 772, 773-774; People v Da Forno, 53 NY2d 1006; People v Wilkins, 245 AD2d 536).
The sentence was not excessive (see, People v Suitte, 90 AD2d 80). O’Brien, J. P., Krausman, Goldstein and Schmidt, JJ., concur.